Title: To Thomas Jefferson from William C. C. Claiborne, 19 November 1804
From: Claiborne, William C. C.
To: Jefferson, Thomas


                  
                     Dear Sir,
                     New Orleans November 19th. 1804
                  
                  A late arrest of a Spanish officer in this City by the Civil authority, has occasioned much agitation here, and excited in a great degree, the displeasure of the Marquis of Casa Calvo, and of Governor Folch.
                  I have not time by this Mail, to furnish the Secretary of State with the particulars of this affair, but I pray you to be assured, that the conduct of the constituted authorities has been marked with firmness and prudence. I have not yet been enabled to form a Council; only five of the Gentlemen nominated, have accepted their Commissions; to wit; Messrs. Poidrass, Watkins, Wikoff, Morgan and Kenner; the first four are now in the City and the fifth is daily expected. Messrs. Clarke, Jones and Boré, declined serving from party considerations and a sincere disposition to embarrass the Government: Colonel Bellechasse and Mr. Dubuys, from a fear that their acceptance would draw upon them the resentment of their creditors, the greatest of whom was Mr. Daniel Clarke; and Messrs. Dow Cantrell and Romain declined serving as Counsellers from a distrust of “their qualifications for so high a Trust.”—
                  I persuade myself that the mail due on tomorrow will bring me the names of some Gentlemen to supply the places of those resigned; But if this should not happen (in order to obtain seven members which will form a quorum) I have it in contemplation to fill two of the Blank Commissions in my possession with the names of two judicious prudent men, and to rely on your goodness and the necessity of the case, for my justification.
                  An early session of the Legislature is important to the welfare of the Territory, and Judge Prevost assures me, that the business in the Supreme Court cannot progress without Legislative interference.—
                  My Health is entirely restored and I feel as if my Constitution was now well adapted to the Climate: The application therefore for leave of absence, which was made in a former Letter, I solicit you to consider as withdrawn. A complete organization of the Government of this Territory will be a task difficult to effect: But assisted with a Council, I flatter myself the State of affairs will soon wear a favourable aspect.
                  On my first arrival at Natchez, my political difficulties were infinitely greater than those I now have to encounter: and therefore when I reflect on the past I am by no means discouraged with the prospect now before me. 
                  Accept my best wishes for a continuance of your Individual and Public Happiness, and believe me to be 
                  with great Respect! Your faithful friend.
                  
                     William C. C. Claiborne 
                     
                  
               